Broyles, C. J.
1. Where it is hot necessary in the first instance to have the contract put into writing, parol evidence is admissible to show that a written contract, since its execution, has been enlarged, diminished, altered, or abrogated, by mutual consent of the parties. Sparks Improvement Co. v. Jones, 4 Ga. App. 61 (3) (60 S. E. 810); Augusta Southern R. Co. v. Smith, 106 Ga. 864, 866 (335 S. E. 28), and authorities cited.
2. A contract creating the relation of landlord and tenant for one year only need not be in writing, but may be by parol. Civil Code (1910), § 3693.
3. Under the foregoing rulings and the facts of the instant case, it was reversible error for the court to exclude the testimony of the defendant (the plaintiff in error), as set forth in the first special ground of the motion for a new trial.
4. Grounds 2 and 3 of the amendment to the motion for a new trial are too incomplete to raise any question for the consideration of this court.
5. The court erred in directing a verdict in favor of the plaintiff, and in subsequently overruling the defendant’s motion for a new trial.

Judgment reversed.


Luke and Bloodworth, JJ., concur.

H. E. Coates, Marion Turner, for plaintiff in error.
Homer Beeland, Lawson & Ware, contra.